By the Court,

Paine, J.
Whether or not the respondent might have moved in the circuit court to dissolve the attachment on account of the defect in the affidavit, it is not necessary to determine. But that, after he had appeared generally, as he did on the second adjournment before the justice, and had plead to the merits, and then taken an appeal to the circuit court, it was too late to dismiss the suit as a personal action for any defect in the original process, or in the service of it, has already been decided by this court. Lowe v. Stringham, 14 Wis., 222.
The order dismissing the action is reversed, with costs, and the cause remanded for trial.